DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3-4 are objected to because of the following informalities:
Regarding claim 3, “claim 3” should be “claim 2”
Regarding claim 4, it should recite “…an accelerometer and/or a gyroscope for determining…at the plurality of locations” – as it is recited in claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 recites the limitation "the generated personalized HRTF features…." There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation “the one or more personalized HRTF features ….” There is insufficient antecedent basis for this limitation in the claim.
The respective dependent claims are also considered indefinite as they depend upon an indefinite parent claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satou et al (US20210297802, hereinafter “Satou”) in view of Riggs et al (US20190082283, hereinafter “Riggs”).
Regarding claim 1, Satou teaches a method of obtaining a head-related transfer function (abstract, method of synthesizing HRTFs), HRTF, the method comprising:
generating an audio signal for output by a handheld device (¶89, outputting sound sources from a mobile device);

detecting the audio output by the handheld device at a pair of microphones for location at positions corresponding to the left and right ears of a head under test (¶59, capturing audio output by microphones worn at the ears of the user); and
obtaining, based on the generated personalised HRTF features for the user, a high-quality HRTF for the head under test, the high-quality HRTF being a simulation of an HRTF measured in an anechoic environment (Fig. 2, obtaining a “high-quality” HRTF wherein the HRTF is obtained from a database of HRTFs that were measured in an ideal environment [e.g. anechoic chamber]).
Satou fails to explicitly teach detecting a pose of the handheld device relative to the head under test for at least some of the locations at which audio is output by the handheld device;
generating, based on the detected audio signal at the microphones and the detected poses of the handheld device, one or more lower quality HRTF features for the head under test; and
being obtained based on a correspondence between HRTF features determined in non-anechoic environments and HRTFs measured in anechoic environments.
Riggs teaches detecting a pose of the handheld device relative to the head under test for at least some of the locations at which audio is output by the handheld device (¶104, various locations/orientations of the mobile device relative to the listening device comprising microphones/user’s head are detected);
generating, based on the detected audio signal at the microphones and the detected poses of the handheld device, one or more lower quality HRTF features for the head under test (¶72-73, based on the sound source location [i.e. smartphone] with respect to the user’s head, a portion of the final HRTF is determined [i.e. ILD+ITD portions which depend upon a user’s anatomical features]); and

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the sound processing technique (as taught by Satou) with the calibration technique (as taught by Riggs). The rationale to do so is to combine prior art elements according to known methods to yield the predictable result of improving HRTFs by considering anatomical features of the specific user because these features affect the final HRTF which ultimately affects audio output accuracy (Riggs, ¶78).
Regarding claim 2, Satou in view of Riggs teaches wherein:
the correspondence between HRTF features determined in non-anechoic environments and HRTFs measured in anechoic environments is a learned correspondence (Riggs, ¶173, machine learning algorithms can be applied to match the measured HRTF versus a collected HRTF from a database);
the step of obtaining the high-quality HRTF comprises inputting the generated one or more lower quality HRTF features to a machine learning model (Riggs, ¶135, analysis and estimation techniques can include neural network/machine learning to compare existing data and data fitting); and
the machine learning model is trained to map HRTF features determined in non-anechoic environments to HRTFs measured in anechoic environments so as to generate the learned correspondence, the machine learning model being trained with HRTF features determined for heads under test in non-anechoic environments and HRTFs measured for heads under test in anechoic environments (Riggs, Fig. 18, ¶136, machine learning and neural network techniques are applied to determine the best HRTF by using data fitting and comparison methods).
Regarding claim 4, Satou in view of Riggs teaches wherein the handheld device comprises a mobile device (Riggs, ¶106, mobile device); and
wherein the mobile device comprises an accelerometer and or gyroscope for determining the pose of the mobile device relative to the head under test, at the at least some different spatial locations (Riggs, ¶106, mobile device comprising accelerometer or other motion sensor).
Regarding claim 5, Satou in view of Riggs teaches wherein the head under test comprises the head of the user, the method comprising obtaining user information indicative of one or more anatomical features of the user; and
wherein generating the lower quality HRTF features for the head under test is further based on the obtained user information (Riggs, ¶73, measurements based on the user’s head is obtained to generate at least a portion of the HRTF).
Regarding claim 6, Satou in view of Riggs teaches wherein obtaining the user information comprises capturing a plurality of images of the user, the images including anatomical features of the user relevant for determining the one or more personalised HRTF features for the user (Riggs, ¶96, pictures of the user’s head can be obtained for determining the HRTF); and
wherein the plurality of images are captured as the pose of the handheld device relative to the user changes (Riggs, ¶110, system includes speaker for generating the sound source and a camera for capturing image data for determining HRTFs).
Regarding claim 7, Satou in view of Riggs teaches wherein obtaining user information comprises obtaining information from a user profile associated with the user, the user information comprising at least one of:
(i) images of the user (Riggs, ¶110, images of the user is obtained);
(ii) an age of the user;
(iii) a sex of the user;

(v) a location of the user (Riggs, ¶120, location of the user as well as a user’s height can be obtained).
Regarding claim 8, Satou in view of Riggs teaches comprising applying the obtained high-quality HRTF to an audio signal to produce an output signal; and
outputting the output signal at two or more speakers (Riggs, ¶163, pair of speakers for outputting audio with HRTFs applied).
Regarding claim 9, it is rejected similarly as claim 1. The non-transitory computer-readable storage medium can be found in Satou (¶40, non-transitory computer-readable medium).
Regarding claim 10, it is rejected similarly as claim 1. The system can be found in Satou (abstract, system).
Regarding claim 11, it is rejected similarly as claim 2. The system can be found in Satou (abstract, system).
Regarding claim 12, Satou in view of Riggs teaches wherein the handheld device comprises the pose detector and wherein the handheld device is configured to provide an indication of the detected poses of the handheld device to the feature extractor (Riggs, ¶72-73, 106, based on the sound source location [i.e. smartphone] with respect to the user’s head, a portion of the final HRTF is determined [i.e. ILD+ITD portions which depend upon a user’s anatomical features]).
Regarding claim 13, it is rejected similarly as a combination of claims 5-6. The system comprising a modelling unit can be found in Satou (abstract, system) and Riggs (¶85-86, 148, creating a model of the user’s head).
Regarding claim 14, Satou in view of Riggs teaches wherein the handheld device comprises the camera (Riggs, ¶96, camera located on the smartphone) and wherein the handheld device is operable to capture images of the head under test whilst audio is being output at the handheld device (Riggs, ¶110, 
Regarding claim 15, it is rejected similarly as a combination of claims 5 and 7. The system can be found in Satou (abstract, system).
Regarding claim 16, it is rejected similarly as a combination of claims 5 and 7. The system comprising a head-mountable display can be found in Satou (abstract, system) and Riggs (Fig. 23A, ¶161-162, HMD).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satou et al (US20210297802, hereinafter “Satou”) in view of Riggs et al (US20190082283, hereinafter “Riggs”) in further view of Kim et al (US20200178014, hereinafter “Kim”).
Regarding claim 3, Satou in view of Riggs fails to explicitly teach wherein the machine learning model comprises at least one of a trained domain-adversarial network and a trained generative adversarial network.
Kim teaches wherein the machine learning model comprises at least one of a trained domain-adversarial network and a trained generative adversarial network (¶55, a trained generative adversarial network can be used to determine individualized HRTFs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the machine learning technique (as taught by Satou in view of Riggs) for the specified generative model machine learning (as taught by Kim). The rationale to do so is to substitute one well known machine learning technique for another to yield the predictable result of obtaining individualized HRTFs.

Conclusion
Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIN ZHU whose telephone number is (571)270-1304.  The examiner can normally be reached on Monday-Thursday 6AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QIN ZHU/Primary Examiner, Art Unit 2651